                           2:20-cv-02162-CSB-EIL # 17                Page 1 of 28
                                                                                                                   E-FILED
                                                                         Thursday, 10 September, 2020 08:28:18 AM
                                                                                       Clerk, U.S. District Court, ILCD

Original requests emailed in smaller parts June 10, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts June 11, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts June 15, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts June 17, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 17, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 18, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 21, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 22, 2020 to: "Tammy R. Weikert" <tweikert@co.rock-island.il.us>,
Circuit Clerk Supervisors <CircuitClerkSupervisors@co.rock-island.il.us> "Teresa A. Ricke"
<tricke@co.rock-island.il.us>

Original requests emailed in smaller parts July 22, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 23, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>

Original requests emailed in smaller parts July 23, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>
mail@champaigncountyclerk.com

Original requests emailed in smaller parts July 27, 2020 to: Shantall Jones <sjones@co.champaign.il.us>


Original requests emailed in smaller parts July 27, 2020 to: Kelly Fifer <kfifer@co.champaign.il.us>




Original requests emailed in smaller parts July 28, 2020 to: Shantall Jones <sjones@co.champaign.il.us>,
cccircuitclerk@co.champaign.il.us

Original requests emailed in smaller parts July 31, 2020 to: Champaign County Circuit Clerk
<cccircuitclerk@co.champaign.il.us>



Original requests emailed in smaller parts August 3, 2020 to: cccircuitclerk@co.champaign.il.us


Original requests emailed in smaller parts August 10, 2020 to: Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>


Original requests emailed in smaller parts August 31, 2020 to:
Teresa Cronk <Teresa_Cronk@ilcd.uscourts.gov> Kerin Burns <Kerin_Burns@ilcd.uscourts.gov>


September 4, 2020 -- Emailed to: Public Access <PAccess@atg.state.il.us>, paccess@atg.state.il.us,
ljefferson@atg.state.il.us, publicaccess@atg.state.il.us, Teresa Cronk
<Teresa_Cronk@ilcd.uscourts.gov>, "Clark-Joseph, Mary Kaitlyn" <mkclarkjoseph@atg.state.il.us>,
temporary_efiling@ilcd.uscourts.gov, Temporary_efiling@icd.uscourts.gov
                          2:20-cv-02162-CSB-EIL # 17              Page 2 of 28




Subject: IMMEDIATE ACTION REQUIRED - Case No. 20-2162

Dear Central District Court-

I have spoken with 4 separate Central District Court Clerks (witness documented) and Jessica informed
me that NONE of my written requests for my federal lawsuit are being filed. I was informed that this is due
to the fact the documents are not in the “correct format” and that I need to reformat them. However, I have
a disability and I have requested accommodations and for an attorney to be appointed to me throughout
this process for over 5 months. These requests are being denied due the requests for disability
accommodations not being “formatted properly”. I explained during my call with Jessica today at
1:35-1:45pm CT that I am unable to format the documents “properly” due to my disability and that I
require accommodations and an attorney be appointed to my case immediately. Jessica refused to
provide these accommodations, and she refused to instruct me on how to properly format my documents
to request accommodations, request an attorney be appointed to my case, and refused to instruct me on
how to properly “format” my documents so that she will file these outstanding requests with the court.

Jessica also told me that the Judge must approve these requests. But Jessica and the other clerks are
refusing to file ANY of my requests, which I have sent for over 4 months. This is outlined in my requests
below, where I charge the Central District Court with intentionally delaying and impeding my rights to a
fair federal lawsuit. I have been denied my constitutional, civil, state, and federal rights throughout this
process and I am being treated with the same appalling prejudice and discrimination that I was forced to
endure at UIUC. Jessica confirmed that she understands that this document I am trying to file makes
charges against her and her fellow Central District Court Clerks for refusing to file my documents. Jessica
also confirmed that she understood that she is now currently continuing to refuse to file my document
charging her with refusing to file my federal lawsuit documents. This incident should not require further
explanation, but I have detailed other incidents below to support my case and document this intentional
disruption to my federal lawsuit against privileged members of the Urbana-Champaign community. Based
on these and the other incidents and justifications detailed below, I am yet again formally
requesting that a new Judge be appointed to my case, and that the case be moved immediately
and without challenge from the defendants to the Northern District Court system, where I hope to
receive more fair and unbiased treatment.

Again, I am formally requesting accommodations and that an attorney be appointed to my case. I
am requesting that the Defendants who the Central District Court Clerks “accidentally” left off my
formal defendants list be included in my case. I have also informed the Central District Court that they
have not included my Defendants correctly on my case, but they are refusing to correctly list the
defendants for my Federal Lawsuit. I am also frightened of a number of these defendants who have
threatened me, have already taken actions to harm me, including physical assault. I have informed the
District County Court Clerks of this fact and I have requested Orders of Protection for more than 3 months
(many of these requests are listed in the dates for my “Original requests” at the top of this document,
which prove I have been denied Orders of Protection against individuals who have physical assaulted me
and threatened me by the Central District Court for more than 3 months). I am being denied through
unreasonable delays, outrageous and petty excuses, nit-picky groans about the “document format”, and
other appalling blocks to filing my federal lawsuit documents even though these include necessary
requests for Orders of Protection from individuals who have assaulted me and threatened me. I am
therefore also formally requesting yet again that the court do what it must to immediately rush
approve my outstanding requests to have my physical safety protected during this federal lawsuit.
                          2:20-cv-02162-CSB-EIL # 17              Page 3 of 28



I am formally requesting yet again, that Orders of Protection be immediately rush approved by the
Judge appointed to this case for the following individuals: Zuofu Cheng, Samuel Beshers, Martha
Gillette, Stephanie Pregent, Stephan Bryan, Justin Brown, Brad Sutton, Alexander Cerjanic, Alexis
Thompson, Aron Barbey, and Neal Cohen. Due to the fact that I was digitally harassed by
members of this list, I need to ensure that the proper Orders of Protection are put in place that
include direct and indirect online, and digital forms of harassment and retaliation. Delays to my
Orders of Protection and repeat denials for these proper documents to be filed and shared with the Judge
has also forced my PhD Program to be unnecessarily postponed, placing me in further financial hardship
and career damages.

Please note in my case file that Jessica confirmed that she understood she was creating a “circular”
conversation that was going nowhere by refusing to provide the accommodations I need to give her forms
in the “proper format” and by confirming she understood I am unable to provide forms in the “proper
format” until she provides the accommodations I continue to request repeatedly. She made it clear that it
is her intention to continue denying my rights to submit these documents and that she will continue to
refuse to file my documents with the court for my case, due to my being unable to properly meet her
unreasonable demands for document “format”. She confirmed that she understood she is refusing to file
my documents because I am disabled, and because I am being denied accommodations or reasonable
requirements necessary for my federal lawsuit. I informed her that she and other clerks at the Central
District Court are making it impossible for me to have a fair and unbiased federal court case
against UIUC, who already has an unfair advantage, and who has gone out of their way to illegally
disadvantage me further.

Again, due to the seriousness of this federal lawsuit, and due to the mishandling of my case to date, these
justifications and those outlined below are more than reasonable requests to move my case to a safer,
unbiased, and hopefully less prejudiced courthouse with clerks who are not actively preventing me from a
fair judicial process. The University of Illinois has also financially bankrupt me and due to their unfair
retaliation against me, including forcibly blocking me from new employment offers, I am unable to hire an
attorney throughout this process. I had been paying for an attorney to act as a mediator and to provide
disability accommodations to meet UIUC’s demands during my Title IX cases and negotiations about
threats to my PhD position. Due to these unfair and illegal actions against me to intentionally
disadvantage me, UIUC has gained an undeniably unfair advantage of me throughout this court case, as
well as during my Title IX case. The financial damages to me are truly life-altering and due to their
actions, if I did not have support from others, I would be homeless due to UIUC’s retaliation and refusal to
release information for my current employment opportunities. The timing of these adverse actions against
me is awfully convenient for UIUC and this coincidental timing to disadvantage me during a legal matter
has been a repeat pattern of action throughout my dealings with UIUC administration only AFTER I filed
my Title IX cases and reported that a professor raped me.

The extremely urgent and pressing matter that I also detail below is my repeat requests and FOIA
requests to UIUC for evidence and documents that they are refusing to release to me. These documents
are absolutely crucial to my case because they include written confessions from professors for breaking
the law and engaging in: sexual harassment towards me; written email chains between professors
illegally discussing my disabillities and confidential information without my permission or even proper
authority to access said medical information; and written malicious retaliation from professors I reported to
Title IX and the federal government. Denying these crucial documents and evidence to me is illegal and it
is impeding my ability to prepare my case, to call proper witnesses to testify, and to respond to the
defendants false counter responses. This has gone on since January 2020 when I first filed official FOIA
                           2:20-cv-02162-CSB-EIL # 17               Page 4 of 28



documents after officially requesting these documents and evidence for federal investigators for literally 5
months prior to this date. These federal agents stated that they could not find “evidence” to support my
charges and it is kind of shocking that they would not be ashamed to put this in writing when I made them
aware I was being denied access to these crucial pieces of evidence for my cases. In other words, I need
these documents, data files, emails, binders, and videos to be subpoenaed for my case because the
individuals I am charging with federal, civil, and state criminal actions are literally captured engaging in
these criminal behaviors in writing, on video, and on record in these documents UIUC and UIUC’s legal
team is refusing to release to me.

I have done my very best pro se to outline more detail for these formal motions and formal requests for
the Central District Court and for the Judge assigned to this case:

1. The Judge Assigned to my Federal Lawsuit needs to be reassigned, given the current Judge's biased
favoritism for the defendants in my case. He is intentionally giving University of Illinois respondents in my
charges their requests for time extensions that give them an advantage in a case where they already
have an unfair advantage due to my pro se representation. Further justifications for this crucial request
are detailed below. This new Judge needs to be appointed no later than Monday September 7 by 5pm
CT.

2. The Central District Court is also unable to process my charges without conflict of interest due to their
close affiliations to the respondents in my federal lawsuit. Already, I have been impeded by their actions
during my filing process, including making it impossible for me to gain access to court resources and to
even submit the vital evidence and documents for my case. My unreasonably delayed submissions are
impeding my ability to a fair trial and are violating my civil, state and federal rights as an American Citizen.
It is my constitutional right to pursue this federal case, without bias, retaliation or prejudice against me,
and the Central District Court has proven that their staff is acting on their bias against me and pre-existing
prejudices against my protected classes in order to impede my rights to a fair and judicial process
throughout my pro se federal lawsuit.

3.
The defendants in my federal lawsuit have not been accurately listed in the formal federal documents. I
believe that this is being done knowingly and intentionally to protect these defendants in my case. One of
the defendants is one of the largest money making employees for the University of Illinois
Urbana-Champaign organization through his collection of donations from alumni and government funds,
which are part of my reports to the federal government for money laundering and fraud. I have formally
requested that these errors be corrected but the Central District Court is refusing to list the complete list of
defendants. I am therefore once again requesting that this case be moved to the Northern District Court
and that a new impartial Judge be assigned to my federal case.

4.
Orders of Protection: I am an FBI informant and a Whistleblower. University of Illinois has refused to
uphold my rights as a Whistleblower and an FBI informant. In fact, University of Illinois employees have
gone out of their way to write false, character defamatory statements against me that abuse their medical
licenses to defend themselves against my extremely serious federal charges against them for very
serious crimes, including threats to human life. The University of Illinois knows that I am an FBI
information and a Whistleblower. They have permitted their employees at the University of Illinois to go
out of their way to retaliate against me for reporting these federal crimes to the proper police, federal
government agents, and FBI. This retaliation is actually written in false claims made against me by the
                           2:20-cv-02162-CSB-EIL # 17                Page 5 of 28



respondents in my Title IX, Title VII, federal cases and federal lawsuit. ALL of these documents are being
held under illegal lock by Justin Brown, Stephen Bryan, Danita Brown Young, Katherine Snyder, UIPD,
and Robert Jones at the University of Illinois Urbana-Champaign. References in these written statements
of their retaliation against me reference my reports to the FBI and to the champaign Police, UIPD, and
other government authorities specifically in writing as their motivation for retaliating against me. These
actions of retaliation against me included physical suffering, financial hardship, blocks to medical
healthcare resources and other horrific retaliatory actions against me resulting in inhumane cruelty.

Additionally, the character defamation, false claims, and misrepresentations of the facts by the
respondents in my charges and other employees at University of Illinois, have prevented me from
receiving protective services in my current living situation. These retaliatory actions taken against me
for reporting incidents to the federal government and FBI (as stated in writing by my
respondents/defendants), have also impeded the ability of local authorities and federal agents to
process my reports in a timely and effective manner. These false claims about me, defamatory
statements, and lies or misrepresentations of the facts, have intentionally impeded my federal and FBI
investigations.

During my process of filing my federal lawsuit, I have requested Orders of Protection against individuals
who I have reported as physically threatening me, verbally threatening me, retaliating against me in a
myriad of disgusting manners, and who have physically assaulted me. I have reported these individuals,
many of whom are defendants in my federal lawsuit, to the local authorities such as the Champaign
Police, UPID, BIT, the Glen Ellyn Police, the federal government and now the FBI. One of the crimes I
have reported, in addition to physical assault, includes cyber stalking and other cyber crimes. My Orders
of Protection have been intentionally delayed, intentionally refused by the Central District Court and other
related offices, and blocked. I have requested that these orders of protection be processed in a
reasonable and timely manner in accordance with my federal lawsuit to avoid additional physical harm,
retaliation, cyber crimes, stalking, and other forms of life threatening actions against me which I have
already experienced and reported.

This is now an extremely serious matter that requires immediate rush processing of my orders of
protection to include physical protection, as well as digital or cyber protective services. I have filed reports
with the Champaign Police, UIPD Police, BIT, and the Glen Ellyn Police who are refusing to process
these reports related to these required physical protective services, and especially the digital and cyber
security services that are legally required under these serious circumstances.

I have requested that these individuals at the Glen Ellyn Police Department, BIT, UPID Police, and the
Champaign Police Department refer my case to the proper authorities such as the IC3, the FBI, CIA and
whatever government agents have proper resources and jurisdiction to protect me under these serious
circumstances. The relevant documents are attached, and I have already submitted this evidence
and further detailed documents to the proper authorities. Every single local authority has broken their
oaths of service to protect by refusing to involve the higher government agents required to properly
investigate, protect me, and resolve these serious threats to life and threats to my physical safety.
Intentionally refusing to involve these proper authorities in a timely manner has in fact impeded my case,
destroyed evidence and aided and abetted the criminals I am reporting to the FBI. As such, it is legally
required at this juncture that your office immediately process my cyber security orders of
protection, as well as my physical orders of protection immediately and no later than Tuesday,
September 8 by 3pm CT.
                          2:20-cv-02162-CSB-EIL # 17                Page 6 of 28



5.
Evidence and FOIA requests for information: I have made multiple timely requests for information from
University of Illinois staff and FOIA Offices but none of the information that I requested in over 12 different
specific requests has been released to me. This is a knowing and intentional destruction of evidence
for my federal investigations, federal lawsuits, and FBI reporting about the University of Illinois
staff, employees, professors and affiliates (including but not limited to the Board of Trustees who
have direct affiliation with the current Governor of Illinois).

Namely, the UIUC Graduate College, UIUC Dean of Students Office, Justin Brown in the OSCR Office,
BIT, Stephen Bryan at UIUC is refusing to release a "Binder" and files related to my case, as well as
email communications about my case, which will prove that he personally retaliated against me for
reporting him to the UI Board of Trustees and to the government. These documents contain written
statements from Justin Brown's staff and from the respondents/defendants in my federal case
that they have been retaliating against me because I reported them to the FBI, and because I
cooperated with federal agents and the FBI and these matters and other threats to human life.

In cooperation with these retaliatory actions against me, and in support of these blocks to my
ability to share crucial evidence with the FBI, federal agents and other authorities, Stephen Bryan
at UIUC, Katherine Snyder, Joseph McCullough and Danita Brown Young are participating in these
federal crimes and harmful actions against me. Their actions against me, including the actions of
Justin Brown, Stephen Bryan, Danita Brown Young, Katherine Snyder, Joseph McCullough, Martha
Gilette, Aron Barbey, Samuel Beshers, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, and others have
intentionally caused unreasonable delays, destruction of evidence through misrepresentations of facts,
intentional exclusion of vital evidence from official documents and reports, lying to government
investigators, willfully misrepresenting the facts and/or lying to the police and federal agents, are making it
impossible for me to finish my federal reports safely. The aforementioned individuals, as well as
others, are guilty of these intentional delays, blocks to evidence, misrepresentation of facts, lying,
and covering up of evidence such as fraudulent financial records and records of employment
managers, has caused time sensitive evidence to be tampered with and destroyed. Again, these
actions include intentional blocks to healthcare resources required for my medical disability and other very
serious harmful acts against me that have resulted in inhumane suffering, irreversible physical harm and
financial damages.

The actions of these individuals, as well as others at University of Illinois, constitute tampering
with and destruction of evidence crucial for FBI reports, federal cases and my federal lawsuit.

6.
Due to the time sensitive demands of my reports to federal agents, to the Board of Education, the OCR,
the EEOC, and other government agencies including the FBI, I must formally request that the Judge
assigned to my case subpoena this crucial evidence. The subpoena of these crucial pieces of
evidence must occur no later than Monday at 5pm CT.

Releasing this information to me, to federal investigators, and to the FBI agents I am trying to report these
crimes to would in fact hold Justin Brown, Stephen Bryan, Danita Brown Young, Robert Jones, Katherine
Snyder, Joseph McCullough, other University of Illinois employees and their staff personally liable for civil,
state, and federal crimes against students with protected classes. Therefore, I need a Judge's formal
demand for these documents, including but not limited to the following crucial pieces of evidence:
                           2:20-cv-02162-CSB-EIL # 17               Page 7 of 28




Evidence that spans from 2014 through January 2021:
A1) Justin Brown's emails, files, and ALL communications (including scheduled appointments and phone
calls) related to me and my case in any way. This must include ALL "Binder" documents which will
reveal his own conflict of interest, retaliation, and support of intimidation and threats to me for reporting to
the FBI and proper government authorities. This must include Justin Brown's University of Illinois email,
professional email, personal email, research files, and ALL communications (including scheduled
appointments and phone calls) related to me and my case in any way. This must include any
correspondence and al forms of communications with Justin Brown, Stephen Bryan, Danita Brown Young,
Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers, Katherine Snyder, Stephanie
Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison, Neal Cohen, Andreas Cangelaris,
Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark Nelson, Manuel Hernandez, Zuofu
Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad Sutton, Alexander Cerjanic, Debra Imel,
Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J Paul, Hannah Wirth, Christopher Eric
Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman, Katie Jessup, Chet Stojanovich, Jed
Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie Karahalios, Kevin Stebbings, Joachim T
Operskalski, Allison Ann McKinney, Wendy Heller, Angie Ennis, Help Dean, Claire Sharples Brooks,
Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni Marie Helton, Robb Bruce Craddock, Deb
Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary Schwarb, Gene Robinson, Justin
Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John Brosnan, Donna M. Davis, Michael L
Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my attorneys, and any other recipients involved in
my student enrollment, employment, academics, Title IX, OSCR, OCR, EEOC cases or related matters.

A2) Stephen Bryan's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A3) Danita Brown Young's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
                          2:20-cv-02162-CSB-EIL # 17              Page 8 of 28



Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A4) Katherine Snyder's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A5) Danielle Morrison's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                          2:20-cv-02162-CSB-EIL # 17              Page 9 of 28



A6) Brad Sutton's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A7) Neal Cohen's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A8) Samuel Beshers' University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
                         2:20-cv-02162-CSB-EIL # 17              Page 10 of 28



Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A9) Martha Gillette's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A10) Stephanie Pregent's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A11) Alexis Thompson's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
                         2:20-cv-02162-CSB-EIL # 17              Page 11 of 28



Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A12) Aron Barbey's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A13) Kaamilyah Abdullah-Span's University of Illinois email, professional email, personal email, research
files, and ALL communications (including scheduled appointments and phone calls) related to me and my
case in any way. This must include any correspondence and al forms of communications with Justin
Brown, Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel
Beshers, Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle
Morrison, Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka,
Mark Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                         2:20-cv-02162-CSB-EIL # 17              Page 12 of 28



A14) Mark Nelson's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A15) Wojtek Chodzko-Zajko's University of Illinois email, professional email, personal email, research
files, and ALL communications (including scheduled appointments and phone calls) related to me and my
case in any way. This must include any correspondence and al forms of communications with Justin
Brown, Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel
Beshers, Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle
Morrison, Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka,
Mark Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A16) Andreas Cangellaris' University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
                        2:20-cv-02162-CSB-EIL # 17              Page 13 of 28



Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A17) Heidi Johnson's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A18) Joseph Selbka's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A19) Manuel Hernandez's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
                         2:20-cv-02162-CSB-EIL # 17              Page 14 of 28



Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A20) Zuofu Cheng's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A21) Debra Imel's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                         2:20-cv-02162-CSB-EIL # 17             Page 15 of 28



A22) Mickeal Nelay Key's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters. v

A23) Alexander Cerjanic's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A24) Joachim T. Operskalski's University of Illinois email, professional email, personal email, research
files, and ALL communications (including scheduled appointments and phone calls) related to me and my
case in any way. This must include any correspondence and al forms of communications with Justin
Brown, Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel
Beshers, Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle
Morrison, Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka,
Mark Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
                         2:20-cv-02162-CSB-EIL # 17             Page 16 of 28



Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A25) Saurabh Gupta's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A26) Stephen Downie's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A27) Heather Horn's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
                         2:20-cv-02162-CSB-EIL # 17              Page 17 of 28



Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A28) Diane Beck's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A29) Karrie Karahalios's University of Illinois email, Adobe email, personal email, professional emails,
research files, and ALL communications (including scheduled appointments and phone calls) related to
me and my case in any way. This must include any correspondence and al forms of communications with
Justin Brown, Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey,
Samuel Beshers, Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko,
Danielle Morrison, Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph
Selbka, Mark Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath,
Brad Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson,
Erick J Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran
Ziegelman, Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen,
Karrie Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                         2:20-cv-02162-CSB-EIL # 17               Page 18 of 28



A30) Ariel Naveh's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A31) Erez Cohen's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A32) Liran Ziegelman's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
                         2:20-cv-02162-CSB-EIL # 17               Page 19 of 28



Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A33) Margaret Lawler's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A34) Jennifer Merry's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A35) Allison Ann McKinney's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
                        2:20-cv-02162-CSB-EIL # 17              Page 20 of 28



Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A36) Wendy Heller's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A37) Justin Rhodes's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                         2:20-cv-02162-CSB-EIL # 17               Page 21 of 28



A38) Gene Robinson's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A39) Joseph McCullough's University of Illinois email, professional email, personal email, research files,
and ALL communications (including scheduled appointments and phone calls) related to me and my case
in any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A40) Jim Navarre's University of Illinois email, professional email, personal email, research files, and ALL
communications (including scheduled appointments and phone calls) related to me and my case in any
way. This must include any correspondence and al forms of communications with Justin Brown, Stephen
Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
                         2:20-cv-02162-CSB-EIL # 17              Page 22 of 28



Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A41) John Brosnan's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A42) Donna M. Davis's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A43) Michael L Oelze's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
                         2:20-cv-02162-CSB-EIL # 17              Page 23 of 28



Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A44) Rhonda M Kirts's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.

A45) Allison Kushner's University of Illinois email, professional email, personal email, research files, and
ALL communications (including scheduled appointments and phone calls) related to me and my case in
any way. This must include any correspondence and al forms of communications with Justin Brown,
Stephen Bryan, Danita Brown Young, Joseph McCullough, Martha Gilette, Aron Barbey, Samuel Beshers,
Katherine Snyder, Stephanie Pregent, Alexis Thompson, Wojtek Chodzko-Zajko, Danielle Morrison,
Neal Cohen, Andreas Cangelaris, Kaamilyah Abdullah-Span, Heidi Johnson, Joseph Selbka, Mark
Nelson, Manuel Hernandez, Zuofu Cheng, Bruce Hajek, Heather Horn, Kristina Jade Rath, Brad
Sutton, Alexander Cerjanic, Debra Imel, Tracey Berman, Mickeal Nelay Key, Evan Anderson, Erick J
Paul, Hannah Wirth, Christopher Eric Zwilling, Patricia Marie Jones, Jennifer Merry, Liran Ziegelman,
Katie Jessup, Chet Stojanovich, Jed Factor, Margaret Lawler, Ariel Naveh, Erez Cohen, Karrie
Karahalios, Kevin Stebbings, Joachim T Operskalski, Allison Ann McKinney, Wendy Heller, Angie
Ennis, Help Dean, Claire Sharples Brooks, Saurabh Gupta, Surangi Punyasena, Stephen Downie, Toni
Marie Helton, Robb Bruce Craddock, Deb Bielser, Diane Beck, Sanmi Koyejo, Sepideh Friberg, Hillary
Schwarb, Gene Robinson, Justin Rhodes, Melissa Howard, Mark Erickson, Aleeza Strubel, John
Brosnan, Donna M. Davis, Michael L Oelze, Rhonda M Kirts, Allison Kushner, Jim Navarre, my
attorneys, and any other recipients involved in my student enrollment, employment, academics, Title IX,
OSCR, OCR, EEOC cases or related matters.
                       2:20-cv-02162-CSB-EIL # 17            Page 24 of 28



B) We also need to subpoena the UIUC OSCR, UIUC Graduate College, UIUC Dean of Students Office,
Champaign Police Department, the UPID, the BIT, the State's Attorney Office for ALL records,
correspondences, and data of any kind related to me and matters pertaining to my case or related
incidents.

C1) The personal emails from the aforementioned individuals must also be subpoenad, that reference my
name, the names of the people listed above, and/or matters related to these cases and FBI incidents.

C2) We must also subpoena the personal cell phone and phone records for Brad Sutton's personal cell
phone and professional phone that were placed between August 2017 and January 2018.

C3) We also must subpoena the personal and professional cell phone and phone records for Samuel
Besher's personal cell phone and professional phone that were placed between May 2017 and December
2021.

C4) We also must subpoena the personal and professional cell phone and phone records for Karen
Swan's personal cell phone and professional phone that were placed between May 2017 and December
2021.

C5) We also must subpoena the personal and professional cell phone and phone records for Neal
Cohen's personal cell phone and professional phone that were placed between May 2017 and December
2021.

C6) We also must subpoena the personal and professional cell phone and phone records for Justin
Brown's personal cell phone and professional phone that were placed between May 2017 and December
2021.

C7) We also must subpoena the personal and professional cell phone and phone records for Stephen
Bryan's personal cell phone and professional phone that were placed between May 2017 and December
2021.

C8) We also must subpoena the personal and professional cell phone and phone records for Manuel
Hernandez's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C9) We also must subpoena the personal and professional cell phone and phone records for
Mickeal Nelay Key's personal cell phone and professional phone that were placed between May 2017
and December 2021.

C10) We also must subpoena the personal and professional cell phone and phone records for
Rhanor Gillette's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C11) We also must subpoena the personal and professional cell phone and phone records for
Jed Factor's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C12) We also must subpoena the personal and professional cell phone and phone records for
                         2:20-cv-02162-CSB-EIL # 17               Page 25 of 28



Erez Cohen's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C13) We also must subpoena the personal and professional cell phone and phone records for
Ariel Naveh's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C14) We also must subpoena the personal and professional cell phone and phone records for
Surangi Punyasena's personal cell phone and professional phone that were placed between May 2017
and December 2021.

C15) We also must subpoena the personal and professional cell phone and phone records for
Danielle Morrison's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C16) We also must subpoena the personal and professional cell phone and phone records for
Claire Sharpes Brooks's personal cell phone and professional phone that were placed between May 2017
and December 2021.

C17) We also must subpoena the personal and professional cell phone and phone records for
Margaret Lawlers's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

C18) We also must subpoena the personal and professional cell phone and phone records for
Chet Stojanovich's personal cell phone and professional phone that were placed between May 2017 and
December 2021.

D) Please also write a subpoena request for a complete list of evidence that I have gone through the
proper legal channels to receive, please refer to the attached FOIA requests. These FOIA requests are
being ignored, blocked, and my requests must be addressed in a timely manner that assures my ability to
review them and include them in my federal cases and reports to the FBI.

We also need to add a subpoena for the following to make certain this was clear from the FOIA requests
previously filed but ignored by University of Illinois:

6E) videos of ALL classes filmed by Surnagi Punyasena during my time at UIUC. These videos are
crucial evidence for my court case and I have requested this data from Surangi Punyasena, Stephen
Downie her supervisor, the UPID, and FOIA.

6F) ALL datasets and online data related to me, the courses I taught, my employment and academic
activities, as well as personal and professional accounts with University of Illinois collected by Surangi
Punyasena, University of Illinois, and Blackboard.

6G) ALL computer logs and activities recorded between 2017 and February 2021 that were used in ALL
of the Dean of Students Offices (OSCR, BIT, and others), Aron Barbey's Laboratory, in Brad Sutton's
Laboratory, Neal Cohen's Laboratories and offices, that were on loan under my name at University of
Illinois, Samuel Beshers professional devices, Stephanie Pregent's professional devices, Ranxiao
'Frances' Wang, Manuel Hernandez, Alexander Cerjanic, Joachim T Operskalski, Kevin Stebbings,
                         2:20-cv-02162-CSB-EIL # 17               Page 26 of 28



Saurabh Gupta, Deb Bielser, Erez Cohen, Karrie Karahalios, Alexis Thompson's professional devices,
Mickeal Nelay Key, Evan Anderson, Erick J Paul, Hannah Wirth, Christopher Eric Zwilling, Heather Horn,
Claire Sharples Brooks, Rhonda M Kirts, Justin Brown, Stephen Bryan, Katie Jessup, Margaret Lawler,
Heidi Johnson, Andreas Cangallaris, Debra Imel, Wojtek Chodzko-Zajko, Kristina Jade Rath, Patricia
Marie Jones, Jennifer Merry, Angie Ennis and Martha Gillette's professional devices.

6H) video surveillance footage of inside and outside the Graduate College for August - October 2019, as
well as video surveillance from surrounding buildings near the Graduate College.

6I) video surveillance footage of the HERE Champaign apartment building located at 308 E Green St,
Champaign, IL 61820. The video surveillance needs to include their own internal videos taken inside and
outside the buildings, as well as video surveillance from surrounding buildings near HERE Champaign
apartments.

6J) complete log files of everyone entering and exiting the building at HERE Champaign apartment
building located at 308 E Green St, Champaign, IL 61820 between August 2017 and January 2019.

6K) complete records of who was working (security guards, maintenance staff, office staff, and ALL
employees and ALL contractors or volunteers) at HERE Champaign apartment building located at 308 E
Green St, Champaign, IL 61820 between August 2017 and January 2019.

6L) video surveillance footage of inside and outside the Beckman Institute August 2017 - January 2020,
as well as video surveillance from surrounding buildings near the Beckman Institute.

Due to these crucial pieces of evidence being needed for my outstanding FBI reports, my federal
cases, and current federal lawsuit, I must request that you formally demand this evidence through
the federal court from University of Illinois and confirm that you have done so in writing
correspondence via email (meacham.rose@gmail.com) no later than Wednesday at noon EST. I
understand that this is a lot of information and that it might be thousands of pages of documents and/or
terabytes worth of data. This is essential to my case and I am prepared to work with the necessary federal
offices to prepare this information for my federal court case and other federal government investigations.

Thank you for processing this urgent request for vital evidence for my federal lawsuit, federal cases, and
for the FBI. The same deadlines apply to these additional evidence requests that I have outlined in this
email to clarify my previous emails.

7.
Conflict of Interest & Threats to Human life:
UIUC is the largest money making research institution in the State of Illinois to date. Additionally, UIUC is
named as one of the largest recipients of foreign funding via Masters Visiting Students from foreign
countries, as well as remote students located in foreign countries, specifically China. The scientific
credibility of research at UIUC has been compromised by financial donors, foreign funding sources, and
research integrity has been compromised by corporate funding.

I have tried to report incidents of abuse of power for malpractice, money laundering and fraudulent
reporting related to government funding, abuse of power for evading normal legal processes to confirm
scientific credibility and human safety during experiments with human subjects and medical patients
belonging to vulnerable populations. I have tried to report threats to human life, including ******, I have
                          2:20-cv-02162-CSB-EIL # 17               Page 27 of 28



reported cyber crimes perpetrated by individuals employed and in power positions at UIUC. I have
reported abuses of power to obtain sensitive information related to research conducted for military
suppliers and weapons facilities for the USA.

On a smaller, local level, I have tried to report abuses of power to exploit employees and students that
violate labor laws, civil rights, state laws, and even federal laws in a manner that poses a threat to
employee and student physical safety and well being. I have reported and documented systemic policies,
law evasion, student codes, university codes and regulations, ethics violations, whistleblower protection
law violations and other extremely serious violations that protect corrupt University of Illinois employees
from facing criminal charges and federal charges. It is by no means my place to assess the repercussions
for the crimes I have reported, and I am trying to report. However, at the moment I am unable to even
hand over the evidence and reports to prove these crimes because the University of Illinois and the local
Illinois government, including the Central District Court and State Attorney's Office are blocking my
investigations and ability to report these crime. I have shared information of these violations and threats to
human safety to the Board of Trustees, OCR, EEOC, IDHR, and the Department of Education in the State
of Illinois.

Many of the abuses of power involve medical practitioners at University of Illinois, including the
respondents/defendants in my federal cases. These individuals have been documented in the evidence
that they are now refusing to release that their conflict of interest exists between their offices -- that these
respondents/defendants are illegally sharing sensitive, confidential information between UIUC Offices and
also between UIUC employees, the Champaign Police, the UIPD, and other local authorities who are
being dissuaded from performing their duties because of these unlawful communications. Namely Martha
Gillette, Neal Cohen, Aron Barbey, Patricia Marie Jones, Samuel Beshers, Wendy Heller, Brad Sutton,
Katherine Snyder, the Champaign Police Department, UIPD, BIT (Katherine Snyder), Justin Brown,
Stephen Bryan, Surangi Punyasena, Saurabh Gupta, Bruce Hajek, Alexis Thompson, Stephen Downie,
and others are illegally obtaining confidential/sensitive information regarding their employees and
students, and illegally sharing information between these local authorities and offices to the detriment of
the employees and students. These University Employees and local government authorities are
actively preventing my FBI reports, federal reports, by participating in these illegal
communications and abuses of power. These offices and government employees are refusing to follow
the law, abusing their power, and violating their medical oaths as doctors and researching to knowingly
protect their colleagues and friends within a corrupted and exploitative system to evade legal liability and
to evade sentencing for their very serious illegal activities. These corrupted exchanges, abuses of
power, and law violations are intentionally protected through the University of Illinois student
codes, and university codes and regulations.

It is extremely concerning to me that none of these agencies have taken the required legal actions to
enforce laws that would protect human life, or to even investigate the reports that I have given them. It is
revealed to me through the evidence that I have requested in this subpoena that these unchecked abuses
of power among the university of Illinois employees have prevented these reports from being fairly
investigated and they have prevented the necessary evidence and documents from being obtained by the
proper authorities for review.

The subpoena of these crucial pieces of evidence must occur no later than Monday at 5pm CT
with confirmation of this subpoena sent to me with information on how to receive these vital
pieces of evidence.
                          2:20-cv-02162-CSB-EIL # 17                 Page 28 of 28



8.
It is absolutely essential that the federal courthouse secure immediate Witness Protection services
for me. As I engage with federal investigators and the FBI, I cannot afford to be dissuaded any further
with threats to my physical safety, assaut, or false accusations and other blocks to my receiving police
services and other necessary services to ensure my physical safety. Please share with me your formal
witness protection arrangements immediately before meeting the deadlines for these other necessary
court proceedings.

9.
Forced to represent myself pro se, due to University of Illinois' illegal retaliation and malicious actions
against me, including but not limited to physical harm, inhumane suffering, financial hardships, and
unreasonable blocks to disability services and accommodations:
Due to the intentional financial harm and imposed financial burdens on me that constitution willfully
impeding my ability to secure legal representation, I am unable to even afford my own lawyer in my
federal lawsuit. I can prove that this was done knowingly, and that due to circumstantial evidence,
University of Illinois is intentionally preventing me from my constitutional, civil, state and federal
rights to fair judicial processes in my federal case against them. As a result of this malicious
violation of my constitutional rights to fair, impartial court proceedings, I am now representing
myself pro se, which forces me to suffer severe disadvantages throughout this court case, such
as right now.

10.
Please add this email correspondence to my case file, as well as these attached documents, and please
share my entire case file including this email and attached documents with higher court officials in the
Northern District Court, and in the judicial oversight committees who handle corruption and conflict of
interest in local state-run federal courts.

11.
Confirm my Tuesday, no later than 9am CT that you have formally requested a new judge be assigned to
my case, that you have turned over ALL of my case files and ALL of my email correspondences related to
these matters to the Northern District courts.

12.
By Tuesday, 9am CT, please also confirm that the contact information for the oversight body for
corruption and conflict of interest in state-run federal courts for the State of Illinois so I may submit further
evidence to them for immediate review.

Very sincerely,
℅ Rose Meacham
1411 S. 56th Court
Cicero Il 60804
650.740.3984

Please send ALL communications to me via email due to the COVID19 setbacks I have been displaced
from my home. According to the Central District Court clerks, my mail has also been returned from my
current place of residence. This should not have occurred and is unusual but perhaps the landlord at my
current residence has not allowed my mail to reach me.
